Citation Nr: 0510742	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from April 1966 to June 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO whereby 
entitlement to a TDIU was denied.  The veteran filed a timely 
notice of disagreement (NOD) with the January 2003 rating 
decision in February 2003.

The case was remanded by the Board to the RO in May 2004 for 
the RO to provide the veteran with a Statement of the Case 
(SOC) as to the issue of entitlement to a TDIU in accordance 
with 38 U.S.C.A. §  7105 (West 2002) and 38 C.F.R. § 19.29, 
19.30 (2004).  

In the May 2004 remand, the Board determined that a claim of 
entitlement to a TDIU had been reasonably raised when the 
Board promulgated the May 2004 decision increasing the 
initial rating for the service-connected post-traumatic 
stress disorder (PTSD) from 50 percent to 70 percent.  In 
addition, the Board construed assertions made in the February 
2003 Statement of Representative in Appealed Case (in lieu of 
a Form 646) as a timely NOD to the issue of entitlement to a 
TDIU.  More specifically, the Board construed the veteran's 
statement (via his representative) that he was unable to work 
due to his PTSD, as a timely NOD with the January 2003 rating 
decision that denied entitlement to a TDIU.  As such, the 
Board remanded the issue to the AMC for issuance of a SOC in 
accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§ 19.29, 19.30 (2004).  The remand instructions clearly 
stated that if the veteran perfected his appeal by submitting 
a timely and adequate substantive appeal, then the claim 
should be returned to the Board for the purpose of appellate 
disposition.  

In the instant appeal, the record shows that the RO did issue 
a SOC to the veteran in July 2004 as to the issue of 
entitlement to a TDIU.  However, it appeared that the veteran 
never perfected his appeal as to that issue.  In other words, 
when the claims file was sent to the Board on appeal, it did 
not contain a VA Form 9, or anything that could reasonably be 
construed as a timely substantive appeal as to the issue of 
entitlement to a TDIU.  As such, the Board sent a letter to 
the veteran and his representative inquiring as to whether a 
timely substantive appeal had been filed.  In response, the 
veteran's representative submitted a copy of a transmittal 
letter, received at the RO in August 2004, noting that the 
veteran intended to continue with his appeal as per the 
attached VA Form 9.  Although the actual VA Form 9 is not 
currently associated with the claims file, the Board finds 
that the August 2004 date-stamped transmittal letter serves 
to show that a timely substantive appeal as to the issue of 
entitlement to a TDIU was filed, as well as the veteran's 
intent to continue with his appeal as to the issue of 
entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is unemployable due to his 
service-connected PTSD.  PTSD is the veteran's sole service-
connected disability, and it is rated as 70 percent 
disabling.  

Historically, the Board notes that in a December 1998 rating 
decision, entitlement to pension was granted, based on the 
veteran's non-service-connected disabilities of L5-S1 disc 
disease with lumbosacral strain, hypertension, and gastritis.  

The grant of pension was based, at least in part, on an 
August 1998 statement from the veteran's private doctor, who 
indicated that the veteran was unable to work due to the 
following medical conditions:  Contusion, left big toe; right 
wrist sprain; lumbosacral strain; hypertension; gastritis; 
alcoholism; L5-S1 disc disease; and Dextroscoliosis.  There 
was no mention that PTSD or any other acquired psychiatric 
disorder interfered with the veteran's ability to work.  

The record further reveals that the veteran was admitted to a 
VA facility in October 2001 for treatment of alcohol 
dependence.  The discharge summary noted a diagnosis of, 
inter alia, an alcohol-induced anxiety disorder.  

In conjunction with his claim of service connection for PTSD, 
the veteran was afforded a VA examination in July 2002.  The 
veteran reported that he no longer worked because he had 
problems dealing with people.  The veteran also reported that 
his PTSD symptoms had worsened in recent years, partly 
because he did not work, so he had nothing to productively 
distract him.  The examiner noted that the veteran was ruled 
disabled and eligible for non-service-connected pension in 
1998, due to his back problems.  The examiner concluded that 
the veteran met the criteria for PTSD.  The examiner also 
noted that it was likely that the veteran's functioning had 
been worsened in recent years because he was no longer able 
to work and distract himself.  The examiner also noted that 
there was an indication that the veteran's PTSD interfered 
with work performance in the past, causing him to leave jobs 
or feel very uncomfortable working with people.  An Axis I 
diagnosis of moderate PTSD was reported, as was a diagnosis 
of depressive disorder.  Under Axis IV, exposure to combat, 
unemployment due to disability, and social isolation were 
noted.  

In sum, the evidence in this case shows that the veteran was 
initially found to be unemployable due to his non-service-
connected disabilities, and entitlement to non-service-
connected pension was granted.  Then, service connection for 
PTSD was granted, and the rating for the service-connected 
PTSD was subsequently increased from 50 percent to 70 
percent.  The VA examiner in July 2002 noted that the veteran 
reported that he was no longer able to work, and the examiner 
also noted that the veteran was ruled disabled in 1998 due to 
back problems.  The examiner also indicated that the 
veteran's PTSD interfered with work performance; but he did 
not specifically indicate whether the veteran was 
unemployable solely due to his PTSD.  

In reaching a determination in this case, the Board follows 
the analysis of the United States Court of Appeals for 
Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The Court held that for a veteran to prevail in 
a claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  38 C.F.R. §§ 4.1, 4.15 (2004).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Moreover, there is no statute or regulation 
which requires VA to conduct a job market or employability 
survey to determine whether a claimant is unemployable as a 
result of one or more service-connected disabilities.  See 
Gary v. Brown, 7 Vet. App. 229 (1994); see also Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2004).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2004).  

In light of the foregoing, it is not altogether clear from 
the record whether the veteran is unemployable solely due to 
his service-connected PTSD, particularly in light of the fact 
that he was found unemployable for other, non-service-
connected disabilities, prior to the grant of service 
connection for PTSD.  As such, the veteran should be afforded 
a VA examination to specifically determine whether the 
severity of the veteran's PTSD alone, renders him unable to 
obtain and maintain gainful employment.  

The Board also requests that any medical records referable to 
the grant of disability benefits by the Social Security 
Administration be obtained for review in connection with the 
veteran's claim.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran must be informed of the 
VCAA, notified as to the laws and 
regulations governing his appeal, 
provided notice as to the type of 
evidence necessary to substantiate the 
claim for entitlement to a TDIU, provided 
notice of his responsibility to provide 
evidence, provided notice of the actions 
taken by VA and he should be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for 
PTSD, not already associated with the 
claims file.  

3.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of any 
medical records referable to a grant of 
disability benefits by the Social 
Security Administration.  

4.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected PTSD, alone, precludes 
him from obtaining and maintaining 
gainful employment.  All indicated tests 
must be conducted.  The claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner in connection with the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether the veteran's 
service-connected PTSD, alone, prevents 
him from securing and following 
substantially gainful employment 
consistent with his education and work 
background.  The complete rationale for 
the opinions expressed should be 
provided.  

5.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the AMC should again review 
the veteran's claim for entitlement to a 
TDIU.  If the benefit sought on appeal is 
not granted, he and his representative 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


